DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 states: 
“wherein a motion state is attributed to teach time segment and an MR image is reconstructed for each motion state.”
The italicized/boldfaced word “teach” doesn’t make sense. This seems to be a typo.  Examiner believes that Applicant meant to write “each time segment” and will examine the claim under this assumption. 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jack et al. (US 2003/0135105 A1) in view of Beck (CN 106030329 A) in view of Graham (AU 2004203173 A1). 
Regarding claim 1
Jack discloses 
Method of magnetic resonance (MR) imaging of an object positioned in the examination volume of an MR device ([0002]—[0008]),                             the method comprising:
-generating MR signals by subjecting the object to an imaging sequence comprising RF pulses and switched magnetic field gradients ([0008] & [0011]);
- acquiring the MR signals as signal data over a given period of time ([0002]—[0004]) 
Jack does not explicitly disclose
“in which data portions are sampled from different portions of k-space, of magnetic resonant signals for successive time segments;

- subdividing the period of time into a number of successive time segments such that no or only negligible motion occurs within each time segment;
deriving geometric transformations in image space for each pair of consecutive time segments, which geometric transformation reflects motion occurring between the two time segments of the respective pair; and
 - reconstructing respective MR images for the respective instants of the individual time segments from the signal data of several time segments, wherein a motion compensation is applied to the data portions from the respective time segments for each instant according to the derived respective geometric transformations between said individual time segments and said instant”.
Beck, however, teaches 
in which data portions are sampled from different portions of k-space (Paragraph 10 above Claim 1), of magnetic resonant signals for successive time segments (k-space 21 with segments 22, and 23—successive segments—Paragraph 10 above Claim 1);        



- subdividing the period of time into a number of successive time segments such that no or only negligible motion occurs within each time segment (Paragraph 6 above Description According To Claim Images);
Jack in view of Beck do not explicitly teach 
“deriving geometric transformations in image space for each pair of consecutive time segments, which geometric transformation reflects motion occurring between the two time segments of the respective pair; and
 - reconstructing respective MR images for the respective instants of the individual time segments from the signal data of several time segments, wherein a motion compensation is applied to the data portions from the respective time segments for each instant according to the derived respective geometric transformations between said individual time segments and said instant”.
Graham, however, teaches 
deriving geometric transformations in image space for each pair of consecutive time segments, which geometric transformation reflects motion occurring between the two time segments of the respective pair (Detailed Description Of The Invention, ¶1—2);                                    and

 - reconstructing respective MR images for the respective instants of the individual time segments from the signal data of several time segments, wherein a motion compensation is applied to the data portions from the respective time segments for each instant according to the derived respective geometric transformations between said individual time segments and said instant (pages 33—34, motion is compensated for in the various time segments with the “geometric transformations”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “data from different portions of k-space” as taught by Beck as well as the “geometric transformations of image space” of Graham in the method of Jack.
The justification for this modification would be to 1) achieve faster imaging, (Invention Contents, ¶1, Beck) and 2) minimize contamination by body motion. 
Regarding claim 14
Jack discloses 
A magnetic resonance MR device ([0002]—[0008]) including at least one main magnet coil for generating a uniform, steady magnetic field B0 within an examination volume ([0035]), 


a number of gradient coils for generating switched magnetic field gradients in different spatial directions within the examination volume ([0008] & [0011]), 
at least one RF coil for generating RF pulses within the examination volume and/or for receiving MR signals from an object positioned in the examination volume ([0036]—[0038]), 
a control unit (FIG. 1, [0031]) for controlling the temporal succession of RF pulses and switched magnetic field gradients, and a reconstruction unit for reconstructing MR images from the received MR signals ([0005] & [0042]), 
wherein the MR device is arranged to perform the following steps:
-generating MR signals by subjecting the object to an imaging sequence comprising RF pulses and switched magnetic field gradients ([0008] & [0011])
-acquiring the MR signals as signal data over a given period of time ([0006]—[0009]) in 
Jack does not explicitly teach 
“c) subdividing the period of time into a number of successive time segments such that no or only negligible motion occurs within each time segment;  

deriving a geometric transformation in image space for each pair of consecutive time segments, which geometric reflects motion occurring between the two time segments of the respective pair; and  
reconstructing respective MR images for the respective instants of the individual time segments from the signal data, 
wherein a motion compensation is applied to the same portions from the respective time segments for each instant according to the derived respective geometric transformations between said individual time segments and said instant”. 
Beck, however, teaches 
c) subdividing the period of time into a number of successive time segments (k-space 21 with segments 22, and 23—successive segments—Paragraph 10 above Claim 1) such that no or only negligible motion occurs within each time segment (Paragraph 6 above Description According To Claim Images);  
Jack in view of Beck do not explicitly teach 
“deriving a geometric transformation in image space for each pair of consecutive time segments, which geometric reflects motion occurring between the two time segments of the respective pair; and  


reconstructing respective MR images for the respective instants of the individual time segments from the signal data, 
wherein a motion compensation is applied to the sate portions farm the respective tine segments for each instant according to the derived respective geometric transformations between said individual time segments and said instant”. 
Graham, however, teaches 
deriving a geometric transformation in image space for each pair of consecutive time segments, which geometric reflects motion occurring between the two time segments of the respective pair (Detailed Description Of The Invention, ¶1—2); and  
reconstructing respective MR images for the respective instants of the individual time segments from the signal data (ABSTRACT, time series of MR images), 
wherein a motion compensation is applied to the sate portions farm the respective tine segments for each instant according to the derived respective geometric transformations between said individual time segments and said instant (pages 33—34, motion is compensated for in the various time segments with the “geometric transformations”). 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “data from different portions of k-space” as taught by Beck as well s the “geometric transformations of image space” of Graham in the method of Jack.
The justification for this modification would be to 1) achieve faster imaging, (Invention Contents, ¶1, Beck) and 2) minimize contamination by body motion. 
Claims 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jack et al. (US 2003/0135105 A1) in view of Beck (CN 106030329 A) in view of Graham (AU 2004203173 A1) in view of Lavi (WO 2007012997 A1). 
Regarding claim 2
Jack in view of Beck in view of Graham teach the method claim 1, 
 Jack in view of Beck in view of Graham do not explicitly teach 
“wherein a low-resolution MR image is reconstructed for each time segment from the signal data attributed to the respective time segment”.
Lavi, however, teaches 
wherein a low-resolution MR image is reconstructed for each time segment from the signal data attributed to the respective time segment (claim 7).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “low resolution images reconstructed segmentally” as taught by Lavi in the method of Jack in view of Beck in view of Graham.
The justification for this modification would be to shorten image acquisition time and cost. 
Regarding claim 4
Jack in view of Beck in view of Graham teach the method claim 1, 
Jack in view of Beck in view of Graham do not explicitly teach 
“wherein a motion state is attributed to teach time segment and an MR image is reconstructed for each motion state”.
Lavi, however, teaches
wherein a motion state is attributed to teach time segment and an MR image is reconstructed for each motion state (page 8, lines 15—30, two opposite phases of the heart. There are multiple reconstructions with many different segments, so each time segment is in a motion state.)                                 
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jack et al. (US 2003/0135105 A1) in view of Beck (CN 106030329 A)                  in view of Graham (AU 2004203173 A1) in view of Salomon (Cn 102934 143 A). 
Regarding claim 5

Jack in view of Beck in view of Graham teach the method claim 1, 
Jack in view of Beck in view of Graham do not explicitly teach 
“wherein an iterative reconstruction technique is applied for reconstructing the MRI image”.
Salomon, however, teaches 
wherein an iterative reconstruction technique is applied for reconstructing the MRI image ([0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “iterative reconstruction” as taught by Salomon, in the method of Jack in view of Beck in view of Graham.
The justification for this modification would be to update the attenuation maps based on corrective data ([0010], Salomon). 
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jack et al. (US 2003/0135105 A1) in view of Beck (CN 106030329 A)                  in view of Graham (AU 2004203173 A1) in view of Gulati et al. (US 2014/0296700 A1).
Regarding claim 10
Jack in view of Beck in view of Graham teach the method claim 1, 
Jack in view of Beck in view of Graham do not explicitly teach 

“wherein the MR signals are acquired according to a stack-of-stars or stack-of-spirals scheme, or according to a koosh ball-scanning scheme”.
Gulani, however, teaches 
wherein the MR signals are acquired according to a stack-of-stars ([0067]) or stack-of-spirals scheme ([0025]), or according to a koosh ball-scanning scheme. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the facility of “stack of stars/stack of spirals scheme” as taught by Gulani in the method of  Jack in view of Beck in view of Graham.
The justification for this modification would be to have a sampling scheme that gives greater temporal and spatial resolution (Abstract, Gulani). 
Claims 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jack et al. (US 2003/0135105 A1) in view of Beck (CN 106030329 A) in view of Graham (AU 2004203173 A1) in view of Samsonov et al. (US 2016/007291 A1). 
Regarding claim 11
Jack in view of Beck in view of Graham teach the method claim 1, 
Jack in view of Beck in view of Graham do not explicitly teach


“further comprising the reconstruction of a dynamic series of MR images”.
Samsonov, however, teaches 
further comprising the reconstruction of a dynamic series of MR images ([0004] & [0007] & [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “dynamic image reconstruction method” as taught by Samsonov in the method of  Jack in view of Beck in view of Graham.
The justification for this modification would be to improve image sharpness, temporal and spatial resolution ([0021], Samsonov).                          
Regarding claim 12
Jack in view of Beck in view of Graham teach the method claim 1, 
Jack in view of Beck in view of Graham do not explicitly teach 
“wherein the MR signals are acquired by parallel imaging using a number of RF receiving coils having different spatial sensitivity profiles”.
Samsonov, however, teaches 
wherein the MR signals are acquired by parallel imaging using a number of RF receiving coils having different spatial sensitivity profiles 


([0005],  each spatial receiver coil contains “certain” spatial information—i.e., different sensitivity profiles based on their orientation in space).                                        
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “parallel imaging technique with unique spatial coil information” as taught by Simonov in the method of Jack in view of Beck in view of Graham.
The justification for this modification would be to speed up image acquisition time and reconstruct undersampled k-space ([0005], Samsonov).                    
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jack et al. (US 2003/0135105 A1) in view of Beck (CN 106030329 A)                  in view of Graham (AU 2004203173 A1) in view of Kumar et al. (US 2014/0073907 A1). 
Regarding claim 15
Jack discloses 
Generate an imaging sequence comprising RF pulses and switched 
magnetic field gradients ([0008] & [0011]); 
acquire MR signals as signal data over a given period of time (T) ([0002]—[0004]),
Jack does not explicitly disclose 

 “in which data portions are sampled from different portions of k-space of magnetic resonance signals for successive time segments; 
 subdividing the period of time into a number of successive time segments such that no or only negligible motion occurs within each time segment; 
deriving a geometric transformation in image space for each pair of consecutive time segments, which geometric transformation  reflects motion occurring between the two time segments of the respective pair; and 
reconstructing respective MR images for the respective instants of the individual time segments from the signal data, 
wherein a motion compensation is applied to the data portions from the respective time segments for each instant according to the derived respective geometric transformations between said individual time segments and said instant. 
A computer program to be run on a magnetic resonance MR device, which computer program comprises executable instructions stored on a non-transitory computer readable medium, and configured to perform the steps of the program described above.” 
Beck, however, teaches 


in which data portions are sampled from different portions of k-space (Paragraph 10 above Claim 1) of magnetic resonance signals for successive time segments; 
 subdividing the period of time into a number of successive time segments such that no or only negligible motion occurs within each time segment (k-space 21 with segments 22, and 23—successive segments—Paragraph 10 above Claim 1).
Jack in view of Chen do not explicitly teach 
“deriving a geometric transformation in image space for each pair of consecutive time segments, which geometric transformation  reflects motion occurring between the two time segments of the respective pair; and 
reconstructing respective MR images for the respective instants of the individual time segments from the signal data, 
wherein a motion compensation is applied to the data portions from the respective time segments for each instant according to the derived respective geometric transformations between said individual time segments and said instant. 
A computer program to be run on a magnetic resonance MR device, which computer program comprises executable instructions stored on a non-


transitory computer readable medium, and configured to perform the steps of the program described above.” 
Graham, however, teaches 
deriving a geometric transformation in image space for each pair of consecutive time segments, which geometric transformation  reflects motion occurring between the two time segments of the respective pair (Detailed Description Of The Invention, ¶1—2); and 
reconstructing respective MR images for the respective instants of the individual time segments from the signal data, 
wherein a motion compensation is applied to the data portions from the respective time segments for each instant according to the derived respective geometric transformations between said individual time segments and said instant (pages 33—34, motion is compensated for in the various time segments with the “geometric transformations”)
Jack in view of Chen in view of Graham do not explicitly teach 
“A computer program to be run on a magnetic resonance MR device, which computer program comprises executable instructions stored on a non-transitory computer readable medium, and configured to perform the steps of the program described above.” 
Kumar, however, teaches 

A computer program to be run on a magnetic resonance MR device, which computer program comprises executable instructions stored on a non-transitory computer readable medium, and configured to perform the steps of the program described above ([0120]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “data from different portions of k-space” as taught by Beck as well s the “geometric transformations of image space” of Graham in the method of Jack.
The justification for this modification would be to 1) achieve faster imaging, (Invention Contents, ¶1, Beck) and 2) minimize contamination by body motion, and 3) to have a non-volatile facility to store the computer program in case of accidental power-down. 
Allowable Subject Matter
Claim 3, 7—9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3
“The method of claim 2, 
wherein each of the geometric transformations is derived as a displacement vector field by registering the low-resolution MR images of the respective pair with each other”.

Regarding claim 6

“The method of claim 5, 
wherein the reconstruction iteratively refines the reconstructed MR images
wherein, for each time segment the geometric transformation attributed to the respective time segment is applied and the MR image is brought into agreement with the signal data attributed to the respective time segment”.

Regarding claim 7
Nothing in the prior art of record teaches or discloses
“The method of claim 1, 
further comprising determining an inconsistency of the MR signals attributed to each time segment, 
wherein the period of time is subdivided into a larger number of shorter time segments if inconsistency is detected”.

Regarding claim 8
Nothing in the prior art of record teaches or discloses
“The method of claim 1, 
wherein the period of time is subdivided into a larger number of shorter time segments if at least one of the derived geometric transformations indicates a too fast or too strong motion occurring between the two time segments of the respective pair”. 

Regarding claim 9
Nothing in the prior art of record teaches or discloses
“The method of claim 1, 
wherein the period of time is subdivided into a smaller number of longer time segments if the derived geometric transformations indicate that there is no or only an insignificant motion occurring between consecutive time segments”.

Regarding claim 13

The claim of 13 is allowed because of its dependency on an objected claim . 
“The method of claim 6 
wherein the MR images are reconstructed by iterative SENSE reconstruction”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945. The examiner can normally be reached M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and 

manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852